t c memo united_states tax_court neil feinberg and andrea e feinberg petitioners v commissioner of internal revenue respondent kellie mcdonald petitioner v commissioner of internal revenue respondent docket nos filed date james d thorburn and richard a walker for petitioners luke d ortner matthew a houtsma and michael w lloyd for respondent memorandum findings_of_fact and opinion kerrigan judge petitioners in these consolidated cases are neil feinberg n feinberg and andrea e feinberg together feinbergs and kellie mcdonald k mcdonald for k mcdonald respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure for tax years respectively for the feinbergs respondent determined deficiencies of dollar_figure and dollar_figure for and respectively most of the deficiencies are attributable to income adjustments for total health concepts llc thc after concessions the issues for consideration are whether petitioners have substantiated that they should be allowed costs of goods sold cogs greater than those allowed in respondent’s examination_report for thc and whether respondent properly disallowed business_expense deductions pursuant to sec_280e unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in colorado when they timely filed their petitions thc’s business activity thc was a limited_liability_company organized under the laws of the state of colorado articles of organization for thc were filed with the colorado secretary of state on date k mcdonald was a shareholder of thc for tax years n feinberg was a shareholder for tax years the state of colorado licensed thc to grow and sell medical marijuana and thc’s operating_agreement stated that its purpose was to promote the cultivation and sale of medical marijuana products its business operations began in date during the tax years in issue it held licenses to operate at least two medical marijuana dispensaries thc leased a separate warehouse facility for which it held a license to operate a cultivation premises tax reporting for the tax years in issue thc elected to be treated as an s_corporation for federal_income_tax purposes and filed forms 1120s u s income_tax return for an s_corporation it reported ordinary business_losses of dollar_figure dollar_figure and dollar_figure for tax years respectively each year thc calculated its total income by subtracting cogs from gross_receipts thc claimed deductions from total income for ordinary and necessary business_expenses below-the-line deductions it claimed below-the-line deductions for salaries and wages repairs and maintenance rents depreciation advertising and other deductions which it detailed on attached statements it claimed total below-the-line deductions for business_expenses of dollar_figure dollar_figure and dollar_figure for the tax years in issue respectively petitioners did not receive any compensation from thc they reported passthrough losses from thc on schedules e part ii income or loss from partnerships_and_s_corporations attached to their respective income_tax returns the feinbergs filed joint income_tax returns for respondent’s determination on date respondent issued thc an examination_report for its tax returns for the tax years in issue the examination_report proposed adjustments to taxable_income based on respondent’s determination that sec_280e applied to thc the report also made adjustments to cogs respondent reclassified as cogs a number of thc’s expenses that were claimed originally as below-the-line deductions for both and respondent’s net adjustments allowed greater cogs than thc had actually claimed on its original returns however respondent disallowed deductions for all other business_expenses not reclassified as cogs the adjustments increased thc’s taxable_income for the tax years in issue by dollar_figure dollar_figure and dollar_figure respectively on date respondent issued k mcdonald and the feinbergs notices of deficiency that reflected the adjustments determined for thc the notices of deficiency reflected k mcdonald’s shares from thc as dollar_figure dollar_figure and dollar_figure for tax years respectively and n feinberg’s shares as dollar_figure and dollar_figure for and respectively i burden_of_proof opinion generally the taxpayer bears the burden of proving that the commissioner’s determinations set forth in the notice_of_deficiency are erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his or her entitlement to deductions and of substantiating the amounts of items underlying claimed deductions 503_us_79 sec_1_6001-1 income_tax regs at a minimum petitioners must produce business records or other evidence substantiating the amounts and the purpose of the deductions that they assert respondent improperly disallowed 116_tc_438 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue ii evidentiary issues during the trial petitioners produced no contemporaneous_records or any other business records pertaining to thc’s operations instead they rely exclusively on an expert report in accordance with the court’s standing_pretrial_order and rule g petitioners exchanged and submitted the expert report of jim marty c p a whom they contend is an expert in cost accounting with an emphasis in the marijuana industry in his report marty opines on cogs for medical marijuana businesses in colorado during the tax years in issue petitioners contend that the report establishes that the cogs respondent allowed thc for the tax years in issue were incorrect before trial respondent filed a motion in limine asserting that the marty report should be excluded on the following grounds admitting the report is improper where petitioners have refused to comply with any discovery requests the report is an attempt to usurp the court’s own role insofar as it attempts to substitute mr marty’s legal conclusions and unsupported factual assertions for the court’s role in applying the law to the facts of this case and the report’s factual conclusions are not reliable at the trial the court deferred ruling on respondent’s motion in limine because of the substantial effect on the case of eliminating petitioners’ primary evidence the marty report was marked and the related testimony of petitioners’ expert was heard solely as an offer of proof whether the report and testimony will be received in evidence and considered in determining thc’s cogs for tax years depends on application of principles expressed in 509_us_579 and rule of the federal rules of evidence respondent contends the marty report reaches a number of speculative conclusions regarding the amount of allowable cogs based wholly on his unscientific unprincipled opinion respondent further contends that there is no analysis or reliable data for figures in the report petitioners contend that daubert does not apply to a bench trial rule of the federal rules of evidence provides a witness who is qualified as an expert by knowledge skill experience training or education may testify in the form of an opinion or otherwise if a the expert’s scientific technical or other specialized knowledge will help the trier of fact to understand the evidence or to determine a fact in issue b the testimony is based on sufficient facts or data c the testimony is the product of reliable principles and methods and d the expert has reliably applied the principles and methods to the facts of the case in daubert u s pincite the supreme court stressed the trial court’s role as a gatekeeper in excluding at the outset evidence that is unreliable or irrelevant the trial judge must make a preliminary assessment of whether the reasoning or methodology underlying the testimony is scientifically valid and of whether that reasoning or methodology properly can be applied to the facts in issue id pincite the reliability and relevancy standards are embodied in rule of the federal rules of evidence and they apply equally to expert testimony that is not scientific 526_us_137 although special considerations apply to jury trials the daubert analysis applies to bench trials as well as jury trials 136_tc_326 citing 565_f3d_769 10th cir the marty report is brief and summary and its content is unreliable multiple statements in the report refer to no underlying source of information for other statements that do cite an underlying source marty has failed to include the information or data on which he relied in many instances the report does not reference or provide sufficient information or data for us to conclude that the opinions expressed are based on anything other than his own conjecture the report states that during the tax years in issue the average wholesale purchase_price for medical marijuana remained between dollar_figure and dollar_figure per pound the report later posits an average purchase_price of dollar_figure per pound and reconstructs an income and expense schedule for thc assuming that cogs equaled of gross_sales the report does not explain how or on what basis marty determined these sales figures and the exhibits do not include any sales records or other documents that would support them the report asserts that tax returns marty’s firm prepared show that actual cogs for medical marijuana businesses during the tax years in issue was between and or more of gross_sales the conclusions in the marty report are an attempt to present reconstructed income_tax returns as evidence of petitioners’ correct_tax liabilities the report is not based on personal knowledge of thc’s business to determine the correct cogs for thc substantiation of thc’s expenses is necessary a reconstructed income_tax return based on industry averages does not take the place of substantiation and does not help determine a fact in issue by relying on returns that marty and his firm prepared for other businesses the marty report provides the court with legal conclusions as to which types of expenses may be treated as cogs expert testimony about what the law is or that directs the finder of fact on how to apply the law does not assist the trier of fact 81_fedclaims_358 expert opinions on law are inadmissable fed r evid a see 109_tc_21 for the reasons stated above we conclude that the marty report is not admissible under rule of the federal rules of evidence because is it is not helpful in understanding evidence or in determining a fact and it includes legal conclusions during the trial respondent offered exhibits 32-r and 34-r through 39-r all were offered in relation to the marty report and the ruling on these exhibits was reserved these exhibits are not admitted because the marty report was excluded iii cost_of_goods_sold a taxpayer engaged in manufacturing or merchandising can subtract cogs from gross_receipts to arrive at gross_income see sec_1_61-3 sec_1 a income_tax regs see also rodriguez v commissioner t c memo slip op pincite cogs is not a deduction but an offset to income for the purpose of calculating gross_income and is subtracted from gross_income to arrive at taxable_income see kazhukauskas v commissioner tcmemo_2012_191 slip op pincite rodriguez v commissioner slip op pincite petitioners must show that they are entitled to cogs for thc above and beyond those respondent allowed see kazhukauskas v commissioner slip op pincite the substantiation rules require a taxpayer to maintain sufficient reliable records to allow the commissioner to verify the taxpayer’s income and expenditures see sec_6001 sec_1_6001-1 income_tax regs see also 139_tc_19 aff’d 792_f3d_1146 9th cir cogs is determined under sec_471 and the accompanying regulations see sec_1_471-3 sec_1_471-11 income_tax regs petitioners contend we should allow the cogs in thc’s income_tax returns under the cohan_rule see 39_f2d_540 2d cir petitioners further contend that they should be able to subtract an amount for cogs based on industry standards for the medical marijuana industry during the tax years in issue respondent allowed cogs that were substantiated and also recharacterized below-the-line expenses as cogs to the extent allowable under sec_471 petitioners produced no evidence to substantiate cogs higher than those which respondent allowed the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see cohan v commissioner f 2d pincite 85_tc_731 this principle is often referred to as the cohan_rule see eg 136_tc_515 ndollar_figure the cohan_rule also applies to cogs see 31_tc_56 in cohan v commissioner f 2d pincite the court_of_appeals for the second circuit held that this court should in some cases make as close an approximation as it can with respect to a taxpayer’s deductible expenses bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making the court_of_appeals for the second circuit stated that to allow nothing at all appears to us inconsistent with saying that something was spent id during the tax years in issue thc held licenses for selling medical marijuana in colorado we will proceed as if thc was in the business of selling medical marijuana however there is not enough evidence in the record to make a finding of fact that thc sold medical marijuana respondent did allow for some cogs under the cohan_rule there must be sufficient evidence in the record to provide a basis upon which an estimate can be made vanicek v commissioner t c pincite there is no evidence to support higher cogs for thc we sustain respondent’s allowances for cogs iv business_expenses deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to deductions indopco inc v commissioner u s pincite 292_us_435 sec_162 permits a taxpayer to deduct ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business sec_261 provides that no deduction shall in any case be allowed in respect of items specified in this part i tems in this part refers to part ix of subchapter_b of chapter entitled items not deductible and this includes sec_280e expenditures in connection with the illegal sale of drugs see 128_tc_173 sec_280e provides no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances within the meaning of schedule i and ii of the controlled substance act which is prohibited by federal_law or the law of any state in which such trade_or_business is conducted we do not need to address whether sec_280e applies because petitioners have failed to substantiate any expenses for which respondent disallowed deductions petitioners did not produce any business records or any other supporting documents they have not met their burden of proving respondent’s determinations in the notices of deficiency are incorrect respondent’s determinations will be sustained to reflect the foregoing decisions will be entered for respondent
